           Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 1 of 25



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     KEZLYN MENDEZ                            :      CIVIL NO. 3:18-CV-1929(VLB)

           V.                                 :

     MULLIGAN, ET AL.                         :      SEPTEMBER 16, 2019

                      DEFENDANTS' MEMORANDUM IN SUPPORT OF
                          MOTION FOR SUMMARY JUDGMENT

           Now comes the defendants, pursuant to Rule 56(a) of the Federal Rules of

     Civil Procedure, and respectfully move for summary judgment as to all of the

     claims in the complaint on grounds that the undisputed material facts

     demonstrate that the defendants are entitled to judgment as a matter of law. As

     the attached Local Rule 56(a)(1) Statement of Material Facts, supporting

     documentation and affidavits demonstrate, there are no genuine issues of

     material fact in dispute that are sufficient to defeat summary judgment.

I.      FACTS

            The pro se plaintiff commenced this action on November 28, 2018. ECF

     No. 1. On March 27, 2019, the plaintiff filed the operative, amended complaint.

     ECF No. 22. According to the plaintiff, the defendants subjected him to retaliation

     because he wrote a grievance, which resulted in him losing his kitchen job, being

     transferred to another facility and confined to a restrictive housing unit. ECF No.

     19 ¶ 35. He has named Captain Rivera, Lieutenants Legassey and Harris, along

     with Correctional Food Services Supervisors "CFSS" Oliver, Rossi, Osle,

     Johnson, Rodriguez and Williams as defendants in this action.
       Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 2 of 25



      The crux of the complaint stems from the plaintiff's employment as a

kitchen worker at MacDougall Walker Correctional Institution.          The plaintiff

started working in the kitchen in April of 2017. See Local Rule 56 (a) Statement ¶

1. On May 12, 2017, the plaintiff was excused from work for medical reasons from

that date until June 2, 2017. ECF No. 1, Pg. 33. As a scullery line worker, the

plaintiff duties included preparing the serving trays, cleaning the trays that return

from the unit and the dishwashing area, mopping the floors, and transporting

food throughout the facility. See Local Rule 56 (a) Statement ¶ 2.

      The plaintiff's return to work was not without conflict. On June 2, 2017,

CFSS Rossi spoke with the plaintiff about his portion serving size, his handling of

the food cart, his work ethic and overall attitude. See Local Rule 56 (a) Statement

¶ 3. The plaintiff was not receptive to CFSS Rossi's feedback but argumentative,

with a fowl attitude. It was apparent that Mendez would not modify his behavior

to address CFSS Rossi's concerns.          CFSS Rossi found Mendez's conduct

unacceptable. See Local Rule 56 (a) Statement ¶ 4. CFSS Rossi explained the job

assignment duties multiple times but the plaintiff was unable to stay on task and

complete his job responsibilities.    The plaintiff was unwilling to follow CFSS

Rossi's direction. Consequently, CFSS Rossi told the plaintiff to return to his

housing unit. See Local Rule 56 (a) Statement ¶ 5.       CFSS Rossi informed the

plaintiff he would not write a bad work report so that the plaintiff would remain

eligible to reclassify to another job. See Local Rule 56 (a) Statement ¶ 6.




                                         2
       Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 3 of 25



      On June 8, 2017, Less than a week after he returned to the kitchen the

plaintiff wrote to the Iman and inquired about where pork should be cooked. ECF

No. 1, Pg. 22. The next day, in response to a question from the plaintiff about

pork preparation the Chaplin wrote, "Food consumed by Muslims should not

come in contact with pork or pork products…" ECF No. 1, Pg. 22.

      On June 22, 2017, the plaintiff filed a grievance and complained about pork

being cooked in the kitchen, not being scheduled for work and requested to be

moved to the second shift. ECF No. 1, Pg. 12, 13. The same day, on June 22,

2017, the plaintiff handed CFSS Rossi an apology letter. See Local Rule 56 (a)

Statement ¶ 7. The apology letter took CFSS Rossi by surprise. CFSS Rossi was

relieved because the plaintiff assumed responsibility for his conduct.         CFSS

Rossi believed that the plaintiff was sincere and accepted the apology. See Local

Rule 56 (a) Statement ¶ 8.    Defendant Rossi never posted the apology letter or

discussed it with other inmate. See Local Rule 56 (a) Statement ¶ 9.

      Although the plaintiff apologized he remained confrontational with CFSS

Rossi. On July 30, 2017, CFSS Rossi went to the L-2 housing unit to speak with

an inmate, not the plaintiff. See Local Rule 56 (a) Statement ¶ 10. As he was

talking, the plaintiff attempted several times to walk behind him. CFSS Rossi

continued to direct his attention to the plaintiff, by facing Mendez, to prevent

himself from being vulnerable. See Local Rule 56 (a) Statement ¶ 11. After, CFSS

Rossi finished speaking with the other inmate, he addressed the plaintiff. The

plaintiff asked about not being able to work in the kitchen. The plaintiff stated, "I

do not back down from anyone and I am getting my job back! When I get my job




                                         3
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 4 of 25



back, we are going to have problems in the kitchen."       See Local Rule 56 (a)

Statement ¶ 12. Less than a week after this incident, CFSS Oliver transferred the

plaintiff to the second shift, on August 4, 2017. See Local Rule 56 (a) Statement ¶

13.

      In September of 2017, CFSS Rossi was notified that the plaintiff alleged that

he was sexually inappropriate towards him and complained about him cooking

pork in the kitchen. The plaintiff claimed that CFSS Rossi told him that he would

be his bitch, which Mendez perceived as sexual harassment.      See Local Rule 56

(a) Statement ¶ 14. CFSS Rossi wrote a statement on September 13, 2017 in

response to the Inmate Request filed by the plaintiff about their interaction on

July 30, 2017. See Local Rule 56 (a) Statement ¶ 15. On September 8, 2017, CFSS

Rossi was contacted by Correctional Counselor Bennett, the Administrative

Remedies Coordinator at MacDougall Walker Correctional Institution, and asked

to prepare a written response to allegations by Mendez that he was prohibited

from going to work after June 2, 2017 because he complained to the Warden

about pork in the kitchen. See Local Rule 56 (a) Statement ¶ 16. This was the first

time that CFSS Rossi heard about inmate Mendez writing to the Warden about

pork being cooked in the oven. See Local Rule 56 (a) Statement ¶ 17. CFSS Rossi

wrote a statement on September 14, 2017, that outlined everything that transpired

on June 2, 2017 which led to inmate Mendez being asked to leave the kitchen.

See Local Rule 56 (a) Statement ¶ 18.

      October 4, 2017, the plaintiff was issued a disciplinary report by Lieutenant

Diaz, who is not a party to this action. See Local Rule 56 (a) Statement ¶ 19. The




                                        4
         Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 5 of 25



  disciplinary report led to an investigation, which included statements from

  kitchen supervisors Rossi and Williams. See Local Rule 56 (a) Statement ¶ 20.

  The plaintiff was subsequently placed in restrictive housing as a result of his

  behavior. See Local Rule 56 (a) Statement ¶ 21. Captain Paton recommended

  that the plaintiff remain in the restrictive housing unit and also be considered for

  a facility transfer. See Local Rule 56 (a) Statement ¶ 22.

II.   ARGUMENT

        A. Standard of Review

        The standard for granting a motion for summary judgment is well

  established.   “Summary     judgment    is    appropriate    where,   “resolv[ing]   all

  ambiguities and draw[ing] all permissible factual inferences in favor of the party

  against whom summary judgment is sought,” Holcomb v. Iona Coll., 521 F.3d 130,

  137 (2d Cir. 2008)).   A moving party is entitled to summary judgment “if the

  pleading, the discovery and the disclosure of materials on file, and any affidavits,

  show that there is no genuine issue as to any material fact and that the movant is

  entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56 (c)). The burden of

  establishing that there is no genuine factual dispute rests with the moving party.

  See Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir.

  1994)). Summary judgment is properly viewed as a means to securing the just,

  speedy, and inexpensive determinations of any action. Celotex v. Catrett, 477 U.S.

  317, 327 (1986)).

        A fact is “material” for these purposes when it “might affect the outcome of

  the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,




                                            5
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 6 of 25



248 (1986)).   A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.            Any

assertion that a fact cannot be or is genuinely disputed must be supported by

citing materials in the record, including depositions, documents, affidavits,

stipulations, admissions, interrogatories or other materials, or by showing the

materials do not establish the presence or absence of the dispute. Fed. R. Civ. P.

56(c)). The burden of demonstrating that no material fact exists lies with the

party seeking summary judgment. See, e.g.,Adickes v. S.H. Kress & Co., 398 U.S.

144, 157 (1970)). Even so, “[t]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine [dispute] of

material fact.” Samuels v. Smith, 839 F. Supp. 959, 962 (D. Conn. 1993)); see also,

Hemphill v. Schott, 141 F.3d 412, 416 (2d Cir. 1998)) (disputed facts which are not

material to the issue in the case may not defeat summary judgment).

      When considering a motion for summary judgment, a court must construe

the evidence in the light most favorable to the nonmoving party, drawing all

inferences in that party’s favor. Niagara Mohawk Power Corp. v. Jones Chemical,

Inc., 315 F.3d 171, 175 (2d Cir. 2003)). “The judge must ask . . . not whether . . .

the evidence unmistakably favors ones side or the other but whether a fair-

minded jury could return a verdict for the plaintiff on the evidence presented.”

Anderson, 477 U.S. at 2522. “Assessments of credibility and choices between

conflicting versions of the events are matters for the jury, not for the court on

summary judgment.” Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996)); see




                                         6
       Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 7 of 25



also, Hayes v. N.Y.C. Dep’t of Corrs., 84 F.3d 614, 619 (2d Cir. 1996)) (“In applying

the [summary judgment] standard, the court should not weigh evidence or assess

the credibility of witnesses.”). However, when opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts

for purposes of ruling on a motion for summary judgment. See Scott v. Harris,

550 U.S. 372, 380, 127 (2007)); Jeffreys v. City of New York, 426 F.3d 549, 555 (2d

Cir. 2005)).   See also, Anderson, 477 U.S. at 2522 (The mere existence of a

scintilla of evidence in support of the plaintiff’s position will be insufficient; there

must be evidence on which the jury could reasonably find for the plaintiff.).

       The party opposing summary judgment “may not rest upon the mere

allegations or denials of his pleading, but . . . must set forth specific facts

showing that there is a genuine [dispute] for trial.” Anderson, 477 U.S. at 2566.

The non-moving party is required to go beyond the pleadings by way of affidavits,

depositions, and answers to interrogatories in order to demonstrate specific

material facts that give rise to a genuine dispute1.           Celotex, 477 U.S. at 324

(1986)). To defeat summary judgment, nonmoving parties “must do more than


1
   Litigants in the District of Connecticut must comply with Local Rule 56, requiring a
party opposing summary judgment to list each disputed material fact, and cite to
admissible evidence in the record to support each disputed fact, or risk entry of
summary judgment against them. See D. Conn. L. Civ. R. 56. Moreover, where evidence
is submitted in support of, or in opposition to, a motion for summary judgment, such
evidence must be presented in a manner consistent with its admissibility at trial. See
First Nat’l Bank Co. of Clinton, III. v. Ins. Co. of N. Am., 606 F.2d 760 (7th Cir. 1979) (in
ruling on summary judgment motion, the District Court properly relied on documents and
exhibits identified by affidavit). Unsworn statements of the parties, letters addressed to
litigants from third persons, and hearsay that does not fall under one of the exceptions
listed in Rules 803-805 of the Federal Rules of Evidence, may not properly be considered.
See Adickes, 398 U.S. 144; Beyene v. Coleman Sec. Serv., Inc. 854 F.2d 1179 (9th Cir.
1988); Edwards B. Marks Music Corp. v. Stasny Music Corp., 1 F.R.D. 720 (S.D.N.Y. 1941).


                                             7
       Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 8 of 25



simply show that there is some metaphysical doubt as to the material facts,”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and

they “may not rely on conclusory allegations or unsubstantiated speculation.”

Fujitsu Ltd. v. Federal Express Corp., 247 F.3d 423, 428 (2d Cir. 2001)) (internal

quotation marks omitted); see also, Trans Sport, Inc. v. Starter Sportswear, Inc.,

964 F.2d 186, 188 (2d Cir. 1992)) (noting that summary judgment cannot be

defeated on the basis of conjecture or surmise). At the summary judgment stage,

a nonmoving party “must offer some hard evidence showing that its version is

not wholly fanciful.” D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir.

1998)). If the nonmoving party submits evidence that is “merely colorable,” or is

not “significantly probative,” summary judgment may be granted. Anderson, 477

U.S. at 249-2500.

      When Rule 56(e)) shifts the burden of proof to the non-moving party, that

party must produce evidence to show the existence of every element essential to

the case that it bears the burden of proving at trial. Equimark Commercial Fin. Co.

v. C.I.T. Fin. Servs. Corp., 812 F.2d 141, 144 (3d Cir. 1987)). After discovery, if the

nonmoving party “has failed to make a sufficient showing on an essential

element of [its] case with respect to which [it] has the burden of proof, then

summary judgment is appropriate.” Celotex, 477 U.S. at 3233. A complete failure

of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial. Id. at 322-233; accord Goenaga v.

March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995)) (movant’s




                                          8
        Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 9 of 25



burden is satisfied if he can point to an absence of evidence to support an

essential element of nonmoving party’s claim).

              B. The Plaintiff Was Not Subjected to Retaliation.

        A   prisoner’s   claim   that   a   prison   official   retaliated   against   his

constitutionally protected speech or expressive conduct is generally analyzed

under the First Amendment.        To prove a First Amendment retaliation claim a

prisoner must show that “(1) that the speech at issue was protected, (2) that the

defendant took adverse action against the plaintiff, and (3) that there was a causal

connection between the protected speech and the adverse action." Espinal v.

Goord, 558 F.3d 119, 128 (2d Cir.2009); Gill v. Pidlypchak, 389 F.3d 379, 380 (2d

Cir.2004) (quoting Dawes v. Walker, 239 F.3d 489, 492 (2d Cir.2001), overruled on

other grounds, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 122 S.Ct. 992, 152

L.Ed.2d 1 (2002)).

        Plaintiff's claim of protected speech stems from a grievance that he filed on

June 22, 2017.       ECF No. 1 Pg. 12.      Filing a grievance is a constitutionally

protected activity and, therefore, can constitute the required protected conduct to

support a retaliation claim. See Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir.

2004). Defendants do not dispute that such speech is protected under the First

Amendment.2      However, the facts do not establish an adverse action or any

casual connection between his protected speech and the issuance of the work



2
    Defendants do not concede, generally, the content of the alleged protected
speech of June 22, 2017, but for the purposes of this motion only accept what is
alleged by Plaintiff.


                                            9
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 10 of 25



report.   Because plaintiff cannot establish the second or third element of a

retaliation claim, summary judgment should enter for the defendants.

              1.   The Plaintiff Was not Subjected to Adverse Action

      The undisputed facts do not establish that the defendants took adverse

action towards the plaintiff.   According to the complaint, Rossi prevented the

plaintiff from attending work; Captain Legassey and Lieutenant Harris filed a

disciplinary report against the plaintiff and placed him the restrictive housing

unit; and Rivera had the plaintiff transferred.         Plaintiff provides no facts to

establish any of the alleged adverse actions or link between said action and the

alleged protected speech. Absent an adverse action the plaintiff is precluded

from satisfying the legal requirement.

      The Second Circuit defines "adverse action," in the prison context, as

“retaliatory conduct ‘that would deter a similarly situated individual of ordinary

firmness from exercising ... constitutional rights.’ ” Gill, supra, at 381 (quoting

Davis v. Goord, 320 F.3d 346, 353 (2d Cir.2003)). The test is an objective one, and

does not depend on whether the plaintiff himself was in fact deterred from

continuing to exercise his constitutional rights. Id.

      The Second Circuit has observed that “[p]risoners may be required to

tolerate more than public employees, who may be required to tolerate more than

average citizens, before a [retaliatory] action taken against them is considered

adverse.” Dawes, supra at 491 (quoting Thaddeus–X v. Blatter, 175 F.3d 378, 398

(6th Cir.1999) (en banc) (per curiam)). If a retaliatory act against an inmate would

not be likely to “chill a person of ordinary firmness from continuing to engage” in




                                         10
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 11 of 25



protected activity, “the retaliatory act is simply de minimis and therefore outside

the ambit of constitutional protection.” Dawes, 239 F.3d at 493.

      A plaintiff must prove that he or she suffered an adverse action of

sufficient magnitude that it would deter a similarly situated person of ordinary

firmness from exercising his or her right to speech. See Burns v. Martuscello, 890

F.3d 77, 93-94 (2d Cir. 2018); Wrobel v. Cty. of Erie, 692 F.3d 22, 31 (2d Cir. 2012).

      The first alleged adverse action at issue is the plaintiff's claim that CFSS

Rossi prevented him from working because he filed a grievance. The plaintiff

argues that Rossi didn't call him to work in June, July and August because he

complained about Rossi.       CFSS Rossi was not aware of the grievance until

September 8, 2017, well after the plaintiff claims this defendant prevented him

from working.    See Local Rule 56 (a) Statement ¶¶ 16, 17, 18.           Despite the

plaintiff's conduct and attitude, CFSS Rossi decided not to issue the plaintiff a

bad work report so that Mendez would remain eligible to reclassify to another job.

See Local Rule 56 (a) Statement ¶ 6.           This is supported by CFSS3 Oliver's

decision to transfer the plaintiff to the second shift on August 4, 2017. See Local

Rule 56 (a) Statement ¶ 13. On October 14, 2017, the plaintiff again wrongfully

blames Rossi because he wasn't called to work. ECF No. 22 ¶ 48.           The plaintiff

was upset about not going to work at 11 am. However second shift reports to

work at 1:00 pm. See Local Rule 56 (a) Statement ¶¶ 21, 22. The undisputed facts

do not establish adverse action by Rossi.

      Next, the plaintiff claims that Cpt. Legassey and Lt. Harris filed a

disciplinary report against the plaintiff. The plaintiff is well aware that none of the




                                          11
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 12 of 25



named defendants issued him a disciplinary report. ECF No. 1 Pg. 39 and Local

Rule 56 (a) Statement ¶ 19.     On October 14, 2017, the plaintiff was issued a

disciplinary report by Lt. Diaz because he was upset, yelling and demanding that

a Lieutenant report to the L2 housing unit. ECF No. 1 Pg. 39 and Local Rule 56 (a)

Statement ¶ 20. Mendez was upset because Rossi wouldn't allow him to come to

work. ECF No. 1 Pg. 39 and Local Rule 56 (a) Statement ¶ 21. It was 11:00 am and

the second shift kitchen work call did not start until after 1:00pm. ECF No. 1 Pg.

39 and Local Rule 56 (a) Statement ¶ 22. Recall, the plaintiff was reassigned to

the second shift in August. See Local Rule 56 (a) Statement ¶ 13. Lt. Diaz issued

the disciplinary report for Interfering with Safety and Security because Inmate

Mendez's behavior interfered with her official duties while in the operations office.

ECF No. 1 Pg. 39 and Local Rule 56 (a) Statement ¶ 23. Neither Cpt. Legassey nor

Lt. Harris issued the plaintiff a disciplinary report, it was Lt. Diaz. There are no

facts to establish that either Cpt. Legassey or Lt. Harris issued the plaintiff a

disciplinary report that could be construed as an adverse action.

      Then, the plaintiff claims that Cpt. Legassey and Lt. Harris wrongfully

placed him the restrictive housing unit. The disciplinary report led to an

investigation, which included statements from kitchen supervisors Rossi,

Williams and Gandolfo. See Local Rule 56 (a) Statement ¶ 24. The plaintiff was

subsequently placed in restrictive housing as a result of his own behavior. See

Local Rule 56 (a) Statement ¶ 25. Captain Paton recommended that the plaintiff

remain in the restrictive housing unit and also be considered for a facility

transfer. See Local Rule 56 (a) Statement ¶ 26. Cpt. Legassey and Lt. Harris did




                                         12
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 13 of 25



not make the final determination. Moreover, the placement does not rise to the

level of an adverse action.

      The plaintiff has also alleged that Captain Rivera wrongfully transferred

him out of MacDougall Walker Correctional Institution to Corrigan. ECF No. 22 ¶¶

64, 65. It is well established that "Inmates have no constitutionally protected right

to be confined in any particular correctional facility or housing unit." Olim v.

Wakinekona, 461 U.S. 238, 248-49 (1983); Ziemba v. Thomas, 390 F.Supp.2d 136,

153 (D.Conn.2005) (noting that Connecticut prison officials have broad discretion

to transfer prisoners). Rather, “[c]onfinement in any of the State's institutions is

within the normal limits or range of custody which the conviction has authorized

the State to impose.” Meachum v. Fano, 427 U.S. 215, 225, (1976) (emphasis

added); accord McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the

decision where to house inmates is at the core of prison administrators'

expertise.”). Claims against defendant Rivera are misplaced. Captain Rivera was

not involved in the decision to transfer the plaintiff. See Local Rule 56 (a)

Statement ¶ 27.    There is no evidence that Captain Rivera was involved. The

plaintiff filed evidence with the court, which establishes that Cpt. Paton made the

recommendation to transfer the plaintiff to another correctional facility, not

Rivera. ECF No. 1 Pg. 38. It is impossible for the plaintiff to establish that Cpt.

Rivera took adverse action against him.

      The facts do not establish that defendants Rossi, Legassey, Harris or

Rivera took adverse action against the plaintiff. The decisions made by Rossi

occurred well before he knew the plaintiff filed a grievance against him.




                                          13
       Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 14 of 25



Defendants Legassey and Harris did not issue the plaintiff a disciplinary report as

he has alleged. Captain Rivera never requested for the plaintiff to be transferred.

The plaintiff is precluded from satisfying the legal requirement without adverse

action.

              2.   No causation

       The plaintiff's grievance about Rossi was not the motivating factor for his

work schedule, the disciplinary report, placement within the restrictive housing

unit or his transfer. Action was taken solely based on the plaintiff's own conduct,

not that of the defendants. The prisoner bears the burden of showing that “the

protected conduct was a substantial and motivating factor in the prison officials'

disciplinary decision.” Holland, 758 F.3d at 225 (internal quotation marks

omitted). In the present case, there are no factual allegations to show that

plaintiff’s work schedule, placement in restrictive housing or transfer to Corrigan

was ordered in retaliation for his inquiries or grievances. See, e.g., Gonzalez, 363

F. Supp. 2d at 497 (granting summary judgment on retaliation claim because

Plaintiff offered solely “conclusory allegations” regarding the reason for his

transfer: “Plaintiff fails to demonstrate that his letter writing to outside officials

was a substantial or motivating factor in defendants' decision to transfer him”).

The plaintiff has only made “conclusory allegations” in an effort to create a

nonexistent connection. Defendant Rivera is entitled to judgment as a matter of

law.

       C. Claims Against Oliver, Osle, Williams, Rodriguez and Johnson Lack
          Merit




                                         14
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 15 of 25



       Claims against Kitchen Supervisors Oliver, Osle, Williams, Rodriguez and

Johnson are unfounded and lack legal authority. The plaintiff alleged that he

complained to these defendants on at least two occasions. ECF No. 22 ¶¶ 19, 22.

According to the plaintiff on unspecified dates and times, he shared concerns

with Kitchen Supervisors Oliver, Osle, Williams, Rodriguez and Johnson and was

rebuffed. There is no detailed account of what was actually said between the

plaintiff and each of these defendants. The plaintiff admits that he made effort to

write these defendants in furtherance of his concerns with Rossi.

      Because vicarious liability is inapplicable to section 1983 suits, to prevail

under the statute, a plaintiff must show that each defendant, through the official’s

own individual actions, violated the Constitution. Ashcroft v. Iqbal, 556 U.S. 662,

676, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); see also Ayers v. Coughlin, 780 F.2d

205, 210 (2d Cir. 1985) (per curiam ) (requiring “more than the linkage in the

prison chain of command”). A plaintiff may establish such personal involvement

competent evidence that:

      (1) the defendant participated directly in the alleged constitutional
      violation, (2) the defendant, after being informed of the violation
      through a report or appeal, failed to remedy the wrong, (3) the
      defendant created a policy or custom under which unconstitutional
      practices occurred, or allowed the continuance of such a policy or
      custom, (4) the defendant was grossly negligent in supervising
      subordinates who committed the wrongful acts, or (5) the defendant
      failing to act on information indicating that unconstitutional acts
      were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995); Hernandez v. Keane, 341 F.3d

137, 145 (2d Cir. 2003). The plaintiff also must demonstrate a causal link between

the actions of the supervisory official and his injuries. See Poe v. Leonard, 282




                                        15
       Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 16 of 25



F.3d 123, 140 (2d Cir. 2002). The only way the plaintiff can establish supervisory

liability against any of the defendants is by showing that they failed to act in

response to the plaintiff's complaints about Rossi.

       The plaintiff put CFSS Oliver on notice and he took action. The plaintiff

talked to CFSS Oliver about his work schedule and problems on the first shift.

See Local Rule 56 (a) Statement ¶ 29. Oliver did not ignore the plaintiff, he moved

Mendez to the second shift to alleviate the problem.               See Local Rule 56 (a)

Statement ¶ 30. Oliver did not violate the plaintiff's constitutional rights.

       There is no evidentiary or legal authority to establish personal involvement

by defendants Osle, Williams, Rodriguez and Johnson.                CFSS Osle was never

approached by the plaintiff about inappropriate or retaliatory conduct by CFSS

Rossi or a desire to move to the second shift. See Local Rule 56 (a) Statement ¶

31. The plaintiff did not talk with CFSS Williams about Rossi or wanting to move

to the second shift.    See Local Rule 56 (a) Statement ¶ 32. The plaintiff did not

contact CFSS Rodriguez for help with Rossi or changing his shift. See Local Rule

56 (a) Statement ¶ 33. The law requires more than a verbal conversation based

on conclusory allegations to establish personal involvement.

       It is well established that one written letter or grievance, which is more than

the   plaintiff   claimed,   is   insufficient    to   establish   personal   involvement.

“[A]llegations that an official ignored a prisoner's letter or grievance, is

insufficient to establish personal liability for purposes of section 1983.” Atkins v.

County of Orange, 251 F.Supp.2d 1225, 1233 (S.D.N.Y.2003); see Sealey v.

Giltner, 116 F.3d 47, 51 (2d Cir.1997); see also, Voorhees v. Goord, No. 05 Civ.




                                             16
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 17 of 25



1407, 2006 WL 1888638, *5 (S.D.N.Y. Feb. 24, 2006) (collecting cases); Burgess v.

Morse, 259 F.Supp.2d 240, 248 (W.D.N.Y.2003) (”[T]he fact that an official ignored

a letter alleging unconstitutional conduct is not enough to establish personal

involvement); Thompson v. State of New York, No. 99 Civ. 9875(GBD)(MHD), 2001

WL 636432, at *7 (S.D.N.Y. Mar. 15, 2001) (holding that the adoption by the DOC

Superintendent of the recommendation by an investigating officer of a prisoner's

grievance cannot by itself demonstrate supervisory liability); Ramos v. Artuz, No.

00 Civ. 0149(LTS)(HBP), 2001 WL 840131, at *7 (S.D.N.Y. July 25, 2001) (“District

Courts have generally been reluctant to find personal involvement sufficient to

support liability where a prison official's involvement is limited to the receipt of a

prisoner's letters or complaints.”); Rivera v. Goord, 119 F.Supp.2d 327, 344

(S.D.N.Y.2000) (holding that written complaints ignored by prison officials is

insufficient to hold supervisory defendants liable under § 1983); Thomas v.

Coombe, No. 95 Civ. 10342(HB), 1998 WL 391143, *6 (S.D.N.Y. July 13, 1998) (“the

fact that an official ignored a letter alleging unconstitutional conduct is not

enough to establish personal involvement.”). Here the plaintiff has present no

concrete evidence in support of his claims.

      These defendants were not involved in unconstitutional conduct and are

entitled to judgment as a matter of law. These claims lack evidentiary and legal

authority. They are all entitled to judgment as a matter of law.

      D. The Defendants Are Entitled To Qualified Immunity

      Qualified immunity precludes the plaintiff from the requested relief. The

doctrine of qualified immunity shields officials from civil suit and liability, so long




                                          17
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 18 of 25



as their conduct does not violate 1) clearly established constitutional rights of

which 2) every reasonable official in the defendants’ positions would have known.

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)(citations omitted).

      The immunity “affords government officials ‘breathing room’ to make

reasonable—even if sometimes mistaken—decisions . . . .” Distiso v. Cook, 691

F.3d 226, 240 (2d Cir. 2012)(quoting Messerschmidt v. Millender, 132 S. Ct. 1235,

1249 (2012).    Qualified immunity balances the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties

reasonably.

      “Put simply, qualified immunity protects ‘all but the plainly incompetent or

those who knowingly violate the law.’” Mullenix, 136 S. Ct. at 308 (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)). It applies regardless of whether the officials’

error is “a mistake of law, a mistake of fact, or a mistake based on mixed

questions of law and fact.” Groh v. Ramirez, 540 U.S. 551, 567 (2004)(Kennedy, J.,

dissenting)(citing Butz v. Economou, 438 U.S. 478 (1978)).

      Because qualified immunity is “an immunity from suit rather than a mere

defense to liability . . . it is effectively lost if a case is erroneously permitted to go

to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)(emphasis in original). In

determining whether a defendant is immune, the court need not decide whether

there is a constitutional violation before deciding the clearly established or

objectively reasonable aspects of the immunity. See Pearson v. Callhan, 555 U.S.

223, 236 (2009).




                                           18
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 19 of 25



      Qualified immunity protects government officials from civil suits arising

from the performance of their discretionary functions when that performance

"does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known." Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)).    The availability of the defense turns upon the "objective legal

reasonableness" of the allegedly unlawful official action, "assessed in light of the

legal rules that were clearly established at the time it was taken." Anderson v.

Creighton, 483 U.S. 635, 639 (1987)) (quoting Harlow v. Fitzgerald, 457 U.S. at 818-

8199). Assertion of the privilege should be upheld unless the "contours of the

right" were "sufficiently clear that a reasonable official would understand that

what he is doing violates that right." Anderson v. Creighton, 483 U.S. at 6400

(emphasis added).

           1. The Defendants Did Not Violate A Clearly Established Law

      “As the Supreme Court has explained, ‘a defendant cannot be said to have

violated a clearly established right unless the right’s contours were sufficiently

definite that any reasonable official in the defendant’s shoes would have

understood that he was violating it.’” Estate of Devine v. Fusaro, No. 3:14-CV-

01019 (JAM), 2016 WL 183472, at *5 (D. Conn. Jan. 14, 2016)(quoting Plumhoff v.

Rickard, 134 S. Ct. 2012, 2023 (2014)), aff’d sub nom. Estate of Devine, No. 16-414-

CV, 2017 WL 362685 (2d Cir. Jan. 23, 2017). For a constitutional right to be clearly

established, its contours must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right.” Hope v. Pelzer, 536

U.S. 730, 739 (2002); Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013). The right




                                        19
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 20 of 25



must have been recognized “not as a broad general proposition . . . but in a

particularized sense so the contours of the right are clear to a reasonable

official.” Reichle, Jr. v. Howards, 132 S. Ct. 2088, 2094 (2012). “This clearly-

established standard protects the balance between vindication of constitutional

rights and government officials’ effective performance . . . by ensuring that

officials can reasonably anticipate when their conduct may give rise to liability for

money damages.” Id. at 2093.

      The Supreme Court has “repeatedly told courts . . . not to define clearly

established law at a high level of generality.” Mullenix, 136 S. Ct. at 308 (quoting

al–Kidd, supra, at 742). “The dispositive question is ‘whether the violative nature

of particular conduct is clearly established.” Mullenix, 136 S. Ct. at 308 (emphasis

in original)(quoting al–Kidd, supra, at 742). “This inquiry ‘must be undertaken in

light of the specific context of the case, not as a broad general proposition.’”

Mullenix, 136 S. Ct. at 308 (quoting Brosseau v. Haugen, 543 U.S. 194, 198

(2004)(per curiam); Saucier v. Katz, 533 U.S. 194, 201 (2001)).

      The constitutional question must have been “placed . . . beyond debate” in

order to find the law so clearly established that an official is not entitled to

qualified immunity.    This Circuit has set forth criteria indicative of a clearly

established right: “(1) whether the right in question was defined with “reasonable

specificity”; (2) whether the decisional law of the Supreme Court and the

applicable Circuit court support the existence of the right . . . ; and (3) whether

under pre-existing law a reasonable . . . official would have understood that his . .




                                         20
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 21 of 25



. acts were unlawful.”    Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir. 1991);

Doninger v. Niehoff, 642 F.3d 334, 345 (2d Cir. 2011)(internal citations omitted).

      No authority of this Circuit or the Supreme Court calls into question the

conduct of Rossi.    He did not cook pork in the common fare oven, used for

Muslim meals. See Local Rule 56 (a) Statement ¶ 34. There is no evidence to

support conduct by Rossi that clearly established as unlawful.

      No authority of this Circuit or the Supreme Court calls into question the

conduct of Legassey.       Legassey he investigated and determined that the

plaintiff's conduct compromised safety and security. There is nothing that would

preclude him from having discretion or put him on notice that his conduct was

unlawful. He is entitled to qualified immunity.

      No authority of this Circuit or the Supreme Court calls into question the

conduct of Rivera. There is no evidence that he was involved with the plaintiff's

transfer. There is no clearly established law that would put him notice that his

actual conduct was unlawful.

      The fact presented by the plaintiff against former CFSS Oliver, Osle,

Williams, Rodriguez and Johnson does not rise to the level of a constitutional

violation. Vicarious liability is inapplicable to § 1983 suits, to prevail under the

statute, a plaintiff must show that each defendant, through the official’s own

individual actions, violated the Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 676,

129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); see also Ayers v. Coughlin, 780 F.2d 205,

210 (2d Cir. 1985) (per curiam ) (requiring “more than the linkage in the prison

chain of command”).      The claims lack factual support to satisfy the factors




                                         21
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 22 of 25



outlined in Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995) that are outlined and

discussed above.

      Therefore, none of the defendants can be said to have violated a clearly

established right.    The rights’ contours were not sufficiently definite that any

reasonable official in the defendants’ positions would have understood that he

was violating them. See Estate of Devine, 2016 WL 183472, at *5.

          2. Defendants Were Objectively Reasonable.

      Qualified immunity attaches when it was objectively reasonable for the

officer to believe that his conduct did not violate a clearly established right, that

is, whether officers of reasonable competence could disagree as to the

lawfulness of such conduct. Manganiello v. City of New York, 612 F.3d 149, 165

(2d Cir. 2010). “[I]f a reasonable officer might not have known for certain that the

conduct was unlawful—then the officer is immune from liability.”           Ziglar v.

Abbasi, — S. Ct. —, No. 15-1358, 2017 WL 2621317, at *24 (U.S. June 19, 2017).

The defendants’ conduct was objectively reasonable. They were not required to

know “what a lawyer would learn or intuit from researching case law, but [only]

what a reasonable person in the defendant’s position should know about the

constitutionality of the conduct.” Coollick v. Hughes, 699 F.3d 211, 220 (2d Cir.

2012)(quotations omitted). They acted reasonably given the status of the law.

The actual conduct of each of the defendants was objectively reasonable.

      CFSS Rossi was objectively reasonable.        He was not satisfied with the

plaintiff's work.    He gave him feedback and did not see any improvement.

Although the plaintiff could have received a bad work evaluation Rossi decided




                                         22
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 23 of 25



not to issue the plaintiff a bad report.      The apologized and continued to

wrongfully blame this defendant despite the fact that the other supervisors also

had problems with his work. This defendant is entitled to qualified immunity.

      Captain Legassey's actual conduct is reasonable and not in violation of the

plaintiff's constitutional rights.   He responded to the unit.    Listened to the

plaintiff's complaints and conducted an investigation. After speaking with the

kitchen supervisors the decision was made to place the plaintiff in the restrictive

housing unit base on his own conduct. The plaintiff was upset about not going to

work and acted in an unwarranted manner that compromised safety and security.

His conduct was objectively reasonable.

      There are no facts presented that would deem the conduct of defendant

Olive as objectively unreasonable. He listened to the plaintiff's concerns and

responded by transferring the plaintiff to the second shift.       His conduct is

appropriate and lawful.

      There is no evidence to support involvement by defendant Rivera and

Harris. Absent evidence to the contrary both of these defendants are entitled to

qualified immunity.

      The assertions made by the plaintiff against defendants Osle, Johnson,

Rodrigues and Williams are insufficient to overcome qualified immunity.         The

plaintiff has not presented evidence that support claims that these defendants

were on notice of retaliatory conduct by Rossi or his own desire to be transferred

to the second shift. The conduct of Osle, Johnson, Rodrigues and Williams does

not meet the legal requirement to establish that he was objectively unreasonable.




                                         23
         Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 24 of 25



         In sum, a “reasonable officer might not have known for certain that the

   conduct was unlawful.” Ziglar, 2017 WL 2621317, at *24 (emphasis added). The

   defendants are therefore immune from suit and any judgment for money

   damages. The individual-capacity claims and the individual-capacity defendants

   should be dismissed from the action outright.

III.   CONCLUSION

         For all the foregoing reasons, the defendants respectfully request that the

   Motion for Summary Judgment be granted.



                                            DEFENDANTS
                                            Rivera, Legassey, Harris,
                                            Oliver, Rossi, Osle,
                                            Johnson, Rodriguez
                                            and Williams


                                            WILLIAM TONG
                                            ATTORNEY GENERAL

                                         BY:/s/ Zenobia Graham-Days____________
                                           Zenobia G. Graham-Days
                                           Assistant Attorney General
                                           Federal Bar #ct28802
                                           110 Sherman Street
                                           Hartford, CT 06105
                                           Tel: (860) 808-5450
                                           Fax: (860) 808-5591
                                           E-Mail:Zenobia.Graham-Days@ct.gov



                                         CERTIFICATION

         I hereby certify that on September 16, 2019, a copy of the foregoing was

   filed electronically. Notice of this filing will be sent by e-mail to all parties by




                                           24
      Case 3:18-cv-01929-VLB Document 38-1 Filed 09/16/19 Page 25 of 25



operation of the Court's electronic filing system. Parties may access this filing

through the Court's system. A copy was also sent to the following by first-class

mail, postage prepaid, to:

      Kezlyn Mendez, Inmate No. 329751
      MacDougall-Walker C.I.
      1153 East Street South
      Suffield, CT 06080
                                   /s/ Zenobia Graham-Days_______________
                                   Zenobia G. Graham-Days
                                   Assistant Attorney General




                                       25
